Exhibit 10.35

 

March 6, 2000

 

Michael Serbinis

 

Dear Mike,

 

On behalf of Critical Path, Inc. (the “Company”), I am pleased to offer you
employment with the Company. This offer is conditional upon your acceptance of
the terms of this letter. In consideration of your eligibility to participate in
the Stock Option Plan and the mutual covenants contained herein, you agree to
the terms of employment set out below:

 

Position

Your title will be Chief Security Officer working out of Critical Path Messaging
Company’s offices in Toronto and reporting to David Thatcher. This is a regular,
full-time position.

 

Base Salary

You will be paid a monthly salary of CAD $20,667.00, which is equivalent to CAD
$248,000.00 on an annualized basis. Your salary will be payable in two equal
payments per month pursuant to the Company’s regular payroll policy (or in the
same manner as other officers of the Company).

 

Start Date

Subject to fulfillment of any conditions imposed by this letter agreement, you
will commence this new position with the Company effective with the closing of
the acquisition of The DocSpace Company by Critical Path.

 

Additional Compensation

If the Company adopts a bonus plan, you may be eligible to participate at a
level commensurate with your position with the Company.

 

Review

Your compensation will be reviewed annually in January as part of the Company’s
performance review process.

 

Stock Options

In connection with the commencement of your employment, the Company will
recommend that the Board of Directors grant you an additional option to purchase
125,000 shares of the Company’s Common Stock with an exercise price equal to the
fair market value on the date of the grant. These additional options will vest
over four years at the rate of 25% of the grant on the first anniversary date of
your employment and 1/48th of the grant each month thereafter. Vesting will, of
course, depend on your continued employment



--------------------------------------------------------------------------------

 

with the Company. These options will be subject to the terms of the applicable
Company Stock Option Plan and the Stock Option Agreement between you and the
Company.

 

Benefits

The Company offers a comprehensive benefits package. In accordance with the
standard terms of our benefits provider, you will continue to be eligible to
participate in the existing group benefits program.

 

Vacation

You will receive 18 vacation days per year for the first five years of service.
This vacation time will accrue at the rate of 12 hours per month and should be
used for time off from work for any reason. Your previous service with The
DocSpace Company will count as service with the Company for vacation accrual
purposes.

 

Proprietary Information and Inventions Agreement and Insider Trading Policy

 

Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution and submission of the Company’s Proprietary
Information and Inventions Agreement (“Proprietary Agreement”) and Insider
Trading Policy, copies of which have been provided to you.

 

Termination

The Company reserves the right to terminate your employment, at any time, with
or without cause. If your employment is terminated without cause you will be
entitled to the amount payable to you pursuant to the terms of the Employment
Standards Act (Ontario) or other applicable law. If your employment is
terminated for cause you will not be entitled to any notice or pay in lieu of
notice.

 

Offer Conditions

This offer is null and void if not accepted or declined by March 7, 2000. This
offer is also contingent upon receiving the successful results of our
independent verification of your application.

 

2



--------------------------------------------------------------------------------

We are delighted to extend you this offer and look forward to working with you.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it via fax to Brett Robertson at
(415) 808-8883. This letter, together with the signed Proprietary Agreement,
Insider Trading Policy Acknowledgment Page constitute the full, complete and
exclusive agreement between you and the Company regarding the matters herein and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.

 

CRITICAL PATH, INC.

 

  By:  

/s/    DOUGLAS T. HICKEY

   

Doug Hickey

Chief Executive Officer

 

ACCEPTED AND AGREED:

 

Name:  

Mike Serbinis

Signature:  

/s/    MIKE SERBINIS

Date:  

March 7, 2000

 

3